Citation Nr: 0211386	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of bilateral frozen feet, prior to January 12, 
1998.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a frozen left foot, for the period from January 
12, 1998 to August 10, 1999.

3.  Entitlement to a rating higher than 10 percent for 
residuals of a frozen right foot, for the period from January 
12, 1998 to August 10, 1999.

4.  Entitlement to a rating higher than 20 percent for 
residuals of a frozen left foot, for the period from August 
11, 1999 until the present.

5.  Entitlement to a rating higher than 20 percent for 
residuals of a frozen right foot, for the period from August 
11, 1999 until the present.

6.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1943 to August 1945.  He received 
the Good Conduct Medal and the European African Middle 
Eastern Theater Ribbon with one Bronze Battle Star.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, increased the rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) from 30 to 50 percent, retroactively 
effective from April 11, 1994, the date of receipt of his 
claim for a higher rating.  The PTSD previously had been 
rated as an anxiety reaction with depression.  Also in the 
May 1995 decision, the RO denied the veteran's claim for a 
rating higher than 10 percent for the residuals of his 
bilateral frozen feet, and he appealed the denial of that 
claim to the Board of Veterans' Appeals (Board).  He did not, 
however, appeal the new higher rating assigned for his PTSD.

In June 1997, The Board remanded the claim seeking a higher 
rating for the residuals of the bilateral frozen feet to the 
RO for further development and consideration.  And in 
February 1998, while on remand, the RO assigned separate 10 
percent ratings for each foot effective from January 12, 
1998.  The veteran continued with his appeal, requesting 
ratings higher than 10 percent for each foot.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating for a disability unless 
he indicates otherwise or receives the highest possible 
rating).
In April 1999, the Board again remanded the claim seeking 
higher ratings for the residuals of the frozen feet to the RO 
for further development and consideration.  And once again 
while on remand, this time in November 1999, the RO increased 
the rating for each foot to 20 percent, effective from August 
11, 1999.  The veteran since has continued with his appeal, 
requesting ratings higher than 20 percent for each foot, so 
the RO has returned his case to the Board for appellate 
consideration of higher ratings for this disability during 
the various time periods indicated on the cover page of this 
decision.

More recently, in May 2001, the RO denied the veteran's claim 
for a rating higher than 50 percent for his PTSD.  And he 
appealed that decision to the Board, too.

FINDINGS OF FACT

1.  Even prior to January 12, 1998, the veteran experienced 
persistent moderate swelling, tenderness, redness, pain, 
etc., in both feet as a residual of his frostbite injury in 
service.

2.  The veteran also has continued to experience these very 
same symptoms since January 12, 1998, and aside from his 
pain, numbness and cold sensitivity, he has nail 
abnormalities (onychomycosis), color changes of the skin on 
his feet, locally impaired sensation, and X-ray evidence of 
osteoporosis, subarticular punched out lesions, and 
osteoarthritis.

3.  As a result of his PTSD, the veteran occasionally 
experiences bouts of depression, anxiety, irritability, and 
difficulty sleeping, but there are no objective clinical 
indications of deficiencies in most areas of his life-such 
as his family relations, judgment, thinking, or mood; he also 
does not have any signs of suicidal ideation, obsessional 
rituals, illogical, obscure or irrelevant speech, 
near continuous panic or depression affecting his ability to 
function independently, appropriately and effectively, or 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, difficulty in adapting to 
stressful circumstances, or an inability to maintain 
effective relationships.

CONCLUSIONS OF LAW

1.  The criteria have been met for a 30 percent rating for 
residuals of bilateral frozen feet, for the period prior to 
January 12, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7122 
(1997).

2.  The criteria have been met for a 30 percent rating for 
residuals of a frozen left foot, for the period from January 
12, 1998 to August 10, 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 
7122 (2002).

3.  The criteria have been met for a 30 percent rating for 
residuals of a frozen right foot, for the period from January 
12, 1998 to August 10, 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 
7122 (2002).

4.  The criteria have been met for a 30 percent rating for 
residuals of a frozen left foot, for the period from August 
11, 1999 until the present.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 
7122 (2002).

5.  The criteria have been met for a 30 percent rating for 
residuals of a frozen right foot, for the period from August 
11, 1999 until the present.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 
7122 (2002).

6.  The criteria have not been met for a rating higher than 
50 percent for PTSD.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting well-
grounded claims.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims-and thereby complete his applications for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  On every occasion that the RO has denied the 
claims at issue, the veteran has been duly notified of the 
reasons and bases for the decisions.  He also has received 
several Statements of the Case (SOCs) and Supplemental 
Statements of the Case (SSOCs), further discussing the 
reasons and bases for the decisions and citing the governing 
laws and regulations.  This included, as discussed in further 
detail below, explaining the changes that occurred in the 
governing laws and regulations during the pendency of his 
appeal.  Moreover, he has undergone VA medical examinations, 
including by specialists, and the Board twice remanded his 
case to the RO, in June 1997 and April 1999, partly for that 
reason and partly to obtain any additional medical evidence 
that he believed might be relevant to his appeal 
by substantiating his allegations.  And all of the medical 
and other evidence that he has cited as pertinent to his 
claims has been obtained.  He also had an opportunity 
to testify at a hearing in Washington, D.C., on July 9, 2002, 
before a Member of the Board, but he failed to report for his 
hearing on that date.  And since he has not contacted the 
Board during the months since to explain his absence or 
request to reschedule his hearing, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) 
(2002).

Merely because the veteran has not received a VCAA letter, 
per se, is not a legitimate reason in and of itself to return 
his case to the RO-yet again, particularly in light of his 
advanced age and all of the preliminary development of his 
claims already completed.  Indeed, the U.S. Court of Appeals 
for Veterans Claims (Court) has specifically stated that 
needless remands such as that serve no useful purpose and, 
therefore, should be avoided whenever possible.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Consequently, under the circumstances at hand, the veteran 
will not be prejudiced by the Board going ahead and deciding 
his appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

II.  Method of Determining the Rating for a Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is requesting higher ratings for disabilities that were 
service connected many years ago, his current level of 
functional impairment is the most important consideration.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This, in 
turn, means the Board does not have to consider whether he is 
entitled to "staged" ratings to compensate him for times 
since filing his claims when his disabilities may have been 
more severe than at others.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1998).

III.  Applicable Rating Criteria and Legal Analysis

A.  Residuals of Frozen Feet

On January 12, 1998, during the pendency of this appeal, VA 
revised the criteria for determining the severity of 
disabilities involving diseases of the arteries and veins.  
That included cold weather injuries such as residuals of 
frozen feet.  See 62 Fed. Reg. 65207-65244.  So the Board 
must consider the veteran's claim under both the former and 
revised criteria and apply the version that is most 
favorable.  Karnas, 1 Vet. App. at 312-13.  If, however, a 
higher rating is warranted under the revised criteria, then 
the effective date of the increase cannot be earlier than the 
effective date of the revisions.  See Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion), vacated and remanded 
sub nom. Haywood v. West, No. 99-7056 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
So as a practical matter, for all intents and purposes, this 
means the Board only has to consider the old rating criteria 
for the period preceding January 12, 1998, whereas both the 
old and the new criteria must be considered from that date 
forward.

Under the old criteria that were in effect prior to January 
12, 1998, a 10 percent rating was warranted for residuals of 
frozen feet if there was evidence of only mild symptoms and 
chilblains.  And that was regardless of whether the residuals 
affected only one or both of the veteran's feet (i.e., were 
unilateral or bilateral).  A 30 percent rating, however, 
required a bilateral disability (i.e., affecting both feet) 
with persistent moderate swelling, tenderness, redness, etc.  
A 50 percent rating required loss of toes, or parts, and 
persistent, severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1997).

The medical records concerning the treatment and evaluation 
the veteran received in a VA outpatient clinic (VAOPC) at 
various times from 1992 to 1994 primarily pertain to other 
unrelated conditions, including his mild senility 
(i.e., organic brain syndrome (OBS)) causing impairment of 
his memory and concentration.  Still other conditions noted 
were his extreme difficulty hearing and possible transient 
ischemic attacks (TIAs) causing numbness and weakness 
in his arms, tingling in his toes, and sometimes drooping of 
his face, etc.

The veteran underwent a VA medical examination for 
compensation purposes in November 1994, and it was reported 
that a doctor who had examined him some two years earlier, in 
1992, had prescribed a cane to assist with his ambulation 
since he was experiencing difficulty with that as a residual 
of his frostbite injury during service in 1942.  That VA 
examiner also indicated the veteran had onychomycosis of his 
toenails, a normal appearance of the skin on his feet 
but cool to touch, and parathesias of his feet as well.  And 
aside from that, he also had cardiac involvement and a lack 
of pulsation.  The diagnosis at the conclusion of that 
evaluation was peripheral vascular disease (PVD), as a 
residual of frozen feet.

One of the veteran's private physicians, however, Randy M. 
Pounders, M.D., examined the veteran in June 1995 and 
diagnosed:  (1) peripheral neuropathy of both feet and legs 
and (2) a history of bilateral frostbite.  Dr. Pounders 
determined the veteran had sensory deficits, i.e., absent 
knee and ankle jerks, bilaterally, and loss of light touch 
sensation from his calf, distally.

Because of the conflicting medical evidence-specifically, 
the medical opinion of the VA physician who had examined the 
veteran in November 1994 indicating that he had peripheral 
vascular disease (a condition affecting the arteries and 
veins), as opposed to the contrary medical opinion of Dr. 
Pounders indicating the veteran had peripheral neuropathy (a 
disease of the nervous system), the Board remanded this case 
to the RO in June 1997 to obtain a clarifying medical opinion 
concerning that determinative issue.  And it required having 
the veteran undergo additional examinations by specialists in 
orthopedics, neurology, and cardiovascular disorders.

The veteran underwent the requested examinations in August 
1997, and the VA physicians who examined him indicated that 
some of there clinical findings were in direct contrast to 
those of Dr. Pounders.  Of note, neither of those examining 
VA physicians saw any evidence of absent knee reflexes 
(jerks), and one also did not see any objective clinical 
evidence of absent ankle reflexes, either, although another 
of those VA examiners did.  One of those examiners indicated 
the veteran possibly had peripheral neuropathy, but that the 
results of his actual physical evaluation were inconsistent 
with significant peripheral neuropathy.  Consequently, that 
VA examiner indicated the veteran should undergo nerve 
conduction velocity (NCV) studies of his lower extremities to 
either confirm or rule out that diagnosis and definitely 
evaluate his allegations of patchy decreased sensory loss.  
Another of those VA examiners also observed essentially 
normal clinical findings in other important respects.  
Namely, the veteran's dorsalis pedis and posterior tibial 
arteries were "very good," bilaterally, and the appearance 
of the skin on his feet was "good," too.  Furthermore, the 
temperature of his feet to touch was warm as well.  
Therefore, that examiner indicated that it was still 
uncertain the extent of the veteran's parasthesias.  But that 
VA examiner went on to add, however, that he was sure the 
veteran's complaints of this were in fact real and that he 
surely experiences vascular impairment in cold weather-
especially in light of his age (82 at the time), although 
this just could not be objectively confirmed during his 
current evaluation.  That was akin to the situation in 
another important case, Ardison v. Brown, 6 Vet. App. 405, 
408 (1994), where the court recognized that certain 
disabilities, by their very nature, are sometimes more 
symptomatic than at other times.

Since, however, there was at least some probative medical 
evidence of record, prior to January 12, 1998, indicating the 
veteran experienced the type of symptoms commensurate with a 
30 percent rating under the old criteria of Diagnostic 
Code 7122, there is a legal basis for assigning that rating 
(instead of 10 percent) for that period, particularly when 
all reasonable doubt is resolved in his favor.  38 C.F.R. 
§ 4.7; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  There were no objective clinical indications, 
though, of any of the symptoms necessary for a rating higher 
than 30 percent prior to January 12, 1998, 
because the veteran did not actually lose any of his toes, or 
even parts of them, as a result of his frostbite injury in 
service.  Moreover, his symptoms, at least prior to January 
12, 1998, also could not have been reasonably described as 
severe during that time since, for example, there was no 
objective clinical evidence of certain usually characteristic 
symptoms during his August 1997 VA examinations by 
specialists.  The fact that the veteran had, in many critical 
respects, essentially normal objective clinical evaluations 
in August 1997 certainly discounts any notion that his 
symptoms, even if sometimes present, were actually 
"severe," as required for a rating higher than 30 percent 
under the old criteria of Code 7122.

Since the evidence indicates the veteran was entitled to a 30 
percent rating prior to January 12, 1998 (instead of just 10 
percent for that period), the remaining issues for 
consideration are whether he also was entitled to a rating 
higher than 10 percent, but for each foot, commencing on that 
date and a rating higher than 20 percent, for each foot, as 
of August 11, 1999.  And as alluded to above, in making these 
additional determinations, the Board is not limited to 
consideration of only the old rating criteria.  Rather, the 
Board also must consider the new criteria of Code 7122 and 
apply the version-new or old, that is most favorable to the 
veteran's appeal for higher ratings during these latter 
periods.

According to the revised Code 7122, a 10 percent rating is 
warranted for cold injury residuals when there is evidence of 
arthralgia or other pain, numbness, or cold sensitivity.  The 
next higher rating of 20 percent also requires evidence of 
those symptoms plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The highest rating of 30 
percent also requires evidence of arthralgia or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).  Notes (1) and (2) under the revised Code 
7122 state that amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes, and that 
each affected part (e.g., hand, foot, ear, nose) is evaluated 
separately and the ratings are combined, if appropriate, in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The medical evidence of record concerning the treatment and 
evaluation the veteran has received since January 12, 1998, 
clearly shows that his frostbite residuals are at least as 
bad-if not worse, as they were prior to that delimitating 
date.  Indeed, it was specifically because of the change in 
the rating criteria on that date that the RO assigned 
separate 10 percent ratings (for each foot) as of that date, 
and more recently assigned separate 20 percent ratings (for 
each foot), as well, as of August 11, 1999.

Jeffrey R. Schneider, M.D., a foot surgeon, indicated in an 
April 1998 statement that the veteran had been under his care 
monthly for ischemic neuropathy as a result of his frostbite 
injuries in service, requiring medication.

A VA physician who more recently examined the veteran for 
compensation purposes in August 1999 indicated that his 
extremities, below the knees, showed "markedly reduced" 
hair.  There also were objective clinical indications of 
color changes, too, involving his skin, with exposure to 
cold, suggesting a vasospastic component causing his 
exacerbations of pain.  His skin was somewhat atrophic, 
white, with a purplish color, and his feet were pale and 
white, too.  Furthermore, his toes and the ball of his foot 
and distal surface were purplish with poor capillary refill, 
and there was evidence of onychomycosis of his toes with 
thick nails and crusting.  He also had signs of impaired 
sensation when touching his toes, as well as parasthesias 
with shock-like sensations.  The only negative findings 
were his dorsalis pedis and posterior tibial, both of which 
were 2+, and he denied experiencing any hyperhidrosis and had 
no tissue loss.

Dr. Schneider submitted an additional statement in December 
1999, reiterating his earlier findings and professional 
medical opinion concerning the severity of the veteran's 
frostbite residuals and confirming essentially the same 
things that were noted during the August 1999 VA medical 
examination.  He, too, indicated the veteran experiences 
pain, numbness, swelling, and burning in his feet related to 
lower extremity neuropathy and arthralgia as a residual of 
his frostbite injury in service during World War II.  Dr. 
Schneider also confirmed the veteran has abnormalities of his 
toenails (onychomycosis), which exhibit color changes and 
cyanoses of all digits, both of the right as well as left 
foot.  And aside from those symptoms, Dr. Schneider also said 
the veteran has locally impaired sensation, to the point that 
his feet are numb, cold, burn, with digital swelling.  
Additionally, according to Dr. Schneider, X-rays confirmed 
the veteran also has osteoporosis, 
sub-articular punched out lesions of articular cartilage, 
osteoarthritis, demineralization of bone, and calcified blood 
vessels.  Therefore, Dr. Schneider concluded the veteran 
clearly meets the requirements for a 30 percent rating 
for each foot.  The Board agrees, not only based on Dr. 
Schneider's statement, however, but also because the VA 
physician who earlier examined the veteran in August 1999 
concluded essentially the very same thing.  And both the 
VA physician and Dr. Schneider addressed the specific rating 
criteria at issue, as required by the holding in Massey v. 
Brown, 7 Vet. App. 204, 208 (1994), and there is no 
countervailing medical evidence to the contrary to refute 
their opinions.

The more recently dated medical evidence, concerning the 
treatment and evaluation the veteran has received in a VA 
outpatient clinic at various times since 2000, further 
supports those favorable opinions of the VA physician and Dr. 
Schneider.  The VA outpatient records show confirmation of 
degenerative joint disease (i.e., osteoarthritis) via X-rays 
and peripheral neuropathy with associated pain, numbness, and 
other sensory deficits, etc., as indicated on electromyograph 
(EMG).  The results of an additional battery of VA medical 
examinations in February 2000 also, for the most part, 
confirm the presence of the symptoms necessary for a 
30 percent rating for each foot under the revised Code 7122.  
So there is more than ample medical evidence to support 
increasing the veteran's ratings to this level, under the 
revised Code 7122, as of the effective date of it, January 
12, 1998.

A 30 percent rating for each foot is the highest possible 
rating under the revised Code 7122.  And the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board is not 
precluded, however, from determining whether the case 
presents such an exceptional or unusual disability picture as 
to warrant referring it to the Director of Compensation and 
Pension Service or other appropriate official for such 
consideration.  The governing norm in these types of cases is 
a finding that the veteran's service-connected disability has 
caused marked interference with his employment (i.e., beyond 
that contemplated by his assigned ratings) or necessitated 
frequent periods of hospitalization.  Here, though, records 
show the veteran retired many years ago due to factors 
totally unrelated to his frostbite residuals, and he has not 
been frequently treated on the required inpatient basis to 
otherwise warrant such special consideration.  The 
overwhelming majority of his treatment, instead, has been on 
an outpatient basis.

The only remaining consideration then, is whether the veteran 
is entitled to yet another separate rating for his peripheral 
neuropathy, as indicated by the Notes (1) and (2) under the 
revised Code 7122.  Organic diseases of the nervous system, 
such as peripheral neuropathy, are rated under the criteria 
of 38 C.F.R. §§ 4.124 and 4.124a.  But there is no objective 
medical indication that the veteran is entitled to a separate 
rating under these regulations because his functional 
impairment has not risen to the level of either incomplete or 
complete paralysis.  Therefore, he can only receive an 
increase in his collective rating to 30 percent for the 
period preceding January 12, 1998, and his ratings can only 
be increased to 30 percent, for each foot, as of that date 
forward.


B.  PTSD

Unlike the situation above, since the veteran did not file 
his claim for a higher rating for his PTSD until July 2000, 
nearly 4 years after November 7, 1996, when VA began using 
the revised criteria for rating psychiatric disabilities, 
only the new criteria need to be considered because the 
change in law did not occur during the pendency of his 
appeal.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  
The revised criteria are listed at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

According to the revised Code 9411, a 50 percent rating is 
warranted for PTSD when there is evidence of occupational and 
social impairment, but with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating, however, requires even 
greater occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The maximum rating of 100 
percent requires total occupational and social impairment, 
due to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The veteran rather recently underwent a VA mental status 
evaluation in August 2001, for the specific purpose of 
obtaining a medical opinion concerning the current severity 
of his PTSD.  And unfortunately for him, the results of that 
evaluation do not show that he meets the criteria for a 
rating higher than 50 percent.

During the August 2001 mental status evaluation, the veteran 
said that he often has bad dreams about his military 
experiences, causing him to constantly fight in his sleep.  
He also said that he experiences intrusive recollections 
about World War II, does not like to socialize and be around 
crowds, and at times experiences depression ("feel[s] low") 
and stressed out.  But he went on to acknowledge that 
he experiences the latter symptoms because his wife has 
Alzheimer's Disease and, as a result, asks him questions 
repetitively.  He was appropriately dressed and groomed and 
denied experiencing any suicidal or homicidal ideations, and 
during the objective clinical portion of that evaluation he 
was correctly oriented in all spheres (to time, place, person 
and situation).  He also was cognitively intact and exhibited 
good eye contact.  Moreover, he even was quite jovial at 
times, had what he described as an all right mood, and only a 
slightly constricted affect.  But aside from that, his 
judgment and insight were adequate, his thought process 
coherent, and there were no flight of ideas or loose 
associations.  Lastly, he was not overly psychotic, and his 
Global Assessment of Functioning (GAF) score was 53.  The GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (hereinafter DSM-IV); 
see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to DSM-IV, a GAF score of 53 is indicative of only 
"moderate" symptoms and social and industrial impairment, 
such as a flat affect or few friends.  But since the veteran 
already has a 50 percent rating for his PTSD, he is 
adequately compensated for this level of functional 
impairment under Code 9411.






The other recent medical evidence of record also does not 
show the veteran is entitled to a rating higher than 50 
percent for his PTSD.  Although seen in a VA outpatient 
mental health clinic several times during 1999 and 2000, he 
indicated that his depression, anxiety and irritability are 
sometimes not a problem at all and only occasionally worse 
(i.e., wax and wane).  But according to his therapists, 
he generally has an appropriate mood and affect, and his 
energy level and interest level both are usually stable 
(meaning remain about the same).  There also were no 
objective clinical indications of either suicidal or 
homicidal ideations, or signs of an active psychosis.  
Furthermore, according to the report of a January 1999 
consultation, the veteran had a GAF score of 55, which was 
about the same score (of 53) that he had during the August 
2001 VA mental status evaluation for compensation purposes.  
And to the extent that he experiences difficulty 
comprehending abstract conceptual material, and tends to 
reminisce excessively, that was attributed to his mild 
senility-which cannot be considered in determining whether 
he is entitled to a higher rating for his PTSD because it is 
not part and parcel of this condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  See also the report of a 
September 1999 clinical consultation indicating that, 
aside from this, the veteran has a fairly reasonable 
adjustment, evidently functions without any significant 
difficulty, and there is no need to change his medication 
or otherwise work towards modifying any of his behavior or 
living situations.  The medication reportedly was helping to 
control his PTSD symptoms, and although he also reported 
feeling subdued and "washed out" when earlier seen in July 
and August 1999, not wanting to move or do anything, he 
attributed that, himself, to a recent change in the level of 
medication for his high blood pressure.  So that, too, cannot 
be considered when determining whether he is entitled to 
a higher rating for his PTSD.  See Mittleider, supra.


The VA outpatient mental health clinic records from 1999 and 
2000 further show that the veteran's main concerns (that is, 
his sometimes difficulty sleeping, etc.) were primarily over 
situations unrelated to his military service-specifically, a 
possible legal dispute over about 10 acres of his land and 
his wife's continually declining health.  There were no 
indications of any problems in his family life otherwise.  In 
fact, he specifically indicated how proud he was of his 
family, especially his grandson who just recently had 
graduated from high school.  He also indicated that he was 
equally proud of his daughter's accomplishments in life.  
So to the extent he experiences depression, anxiety, 
irritability, and difficulty sleeping as a result of his 
PTSD, this is adequately compensated by his current 
50 percent rating.  The preponderance of the evidence is 
against his claim for a rating higher than this.  Thus, the 
benefit-of-the-doubt rule does not apply.  See 38 C.F.R. 
§ 4.3; Schoolman v. West, 12 Vet. App. 307, 311 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 30 percent rating is granted for residuals of bilateral 
frozen feet, for the period prior to January 12, 1998, 
subject to the laws and regulations governing the payment of 
VA compensation.

A 30 percent rating is granted for residuals of a frozen left 
foot, for the period from January 12, 1998 to August 10, 
1999, subject to the laws and regulations governing the 
payment of VA compensation.

A 30 percent rating is granted for residuals of a frozen 
right foot, for the period from January 12, 1998 to August 
10, 1999, subject to the laws and regulations governing the 
payment of VA compensation.

A 30 percent rating is granted for residuals of a frozen left 
foot, for the period from August 11, 1999 until the present, 
subject to the laws and regulations governing the payment of 
VA compensation.

A 30 percent rating is granted for residuals of a frozen 
right foot, for the period from August 11, 1999 until the 
present, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for a rating higher than 50 percent for PTSD is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

